Case: 16-50563      Document: 00513896449         Page: 1    Date Filed: 03/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-50563                               FILED
                                  Summary Calendar                         March 3, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERTO ANTONIO TITSWORTH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:15-CR-432-1


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Roberto Antonio Titsworth appeals the 72-month sentence imposed after
his guilty plea conviction for possession with intent to distribute cocaine. He
maintains that his sentence, which resulted from the district court upwardly
varying from the guidelines range, is substantively unreasonable. Because he
did not challenge the reasonableness of his sentence in the district court, our
review is for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50563     Document: 00513896449      Page: 2   Date Filed: 03/03/2017


                                  No. 16-50563

      Titsworth contends that the district court gave inordinate weight to his
criminal history, which involved remote convictions, and did not properly take
into account his personal history and circumstances. He also argues that the
district court unfairly punished him for relevant conduct and that his sentence
was greater than necessary to provide adequate deterrence, protect the public,
and provide him with needed training, medical care, or correctional treatment.
      He has failed to establish that the district court plainly erred in varying
upwardly from the guidelines range. See Puckett, 556 U.S. at 135. The district
court had an adequate basis for the sentence imposed and was guided by the
18 U.S.C. § 3553(a) factors in deciding that an upward variance was merited.
Titsworth’s criminal history was an appropriate factor for the district court to
consider in imposing an upward variance, see United States v. Smith, 440 F.3d
704, 709 (5th Cir. 2006), and the district court did not have to afford any aspect
of his history and personal circumstances dispositive weight, see United States
v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Also, the district court
could consider the relevant conduct set forth in the presentence report, which
Titsworth did not establish was materially untrue, inaccurate, or unreliable.
See United States v. Zuniga, 720 F.3d 587, 591 (5th Cir. 2013); United States
v. Fowler, 216 F.3d 459, 461 (5th Cir. 2000); U.S.S.G. § 1B1.3(a)(1)(A). To the
extent that he disagrees with his sentence and the manner in which the district
court weighed the § 3553(a) factors, he has not shown error. See Gall v. United
States, 522 U.S. 38, 51 (2007). His sentence, which was 15 months above the
top of the applicable advisory guidelines range, was not so disproportionate as
to overcome the factors that warranted its imposition. See United States v.
Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008).
      AFFIRMED.




                                        2